Citation Nr: 1043563	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to February 10, 2006, for 
additional compensation for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a May 2007 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at the RO in August 2009.  He submitted additional evidence 
at that time, with a waiver of RO jurisdiction over that 
evidence.


FINDINGS OF FACT

1.  By rating decision in January 1996, the Veteran was granted 
service connection for a number of disabilities; he was awarded a 
combined 30 percent rating effective July 1, 1995.

2.  The Veteran was advised of the RO's January 1996 decision by 
letter dated January 25, 1996, to include notice of his potential 
entitlement to additional benefits for a dependent spouse.

3.  The Veteran did not file a claim requesting that his current 
spouse A. be added to his compensation award until February 16, 
2006.


CONCLUSION OF LAW

The criteria for an effective date of earlier than February 10, 
2006, for the award of additional compensation for the Veteran's 
spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.31, 3.401 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

With respect to the earlier effective date claim on appeal, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met in 
light of Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The RO properly issued a statement of the case addressing the 
earlier effective date issue in April 2008.  See 38 U.S.C.A. § 
7105(d).

The Board also finds that the Veteran has been afforded adequate 
assistance in regard to the claim herein decided.  The Veteran 
was provided with a hearing before the undersigned in August 
2009.  In addition, the Veteran has not alleged that there is any 
outstanding evidence that would support his contention that he 
should be awarded an earlier effective date, and the Board is not 
aware of any outstanding evidence. 

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit information and evidence.

II.  Pertinent Law and Regulations

An additional amount of compensation may be payable for a spouse 
where a veteran is entitled to compensation based on disability 
evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 
(West 2002); 38 C.F.R. § 3.4(b)(2) (2010).

An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluations specified by law for the purpose shall be 
payable from the effective date of such rating, but only if proof 
of dependents is received within one year from the date of 
notification of such rating action.  38 U.S.C.A. § 5110(f) (West 
2002). 

The effective date for payment due to a claimant based on 
dependency shall be the latest of: (1) the "date of claim;" (2) 
the date dependency arises; (3) the effective date of the 
qualifying disability, so long as evidence of dependency is 
received by VA within one year of notification of such rating; or 
(4) the date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b) (2010).  The "date of claim" includes the "date of 
veteran's marriage . . . if the evidence of the event is received 
within 1 year of the event;" otherwise, the "date notice is 
received of the dependent's existence, if evidence is received 
within 1 year of [VA's] request."  Id.  

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31.

III.  Factual Background

In January 1996, the Veteran was awarded compensation benefits at 
the 30 percent rate.  The Veteran was mailed a letter which 
provided notice of this decision and requested that he complete 
VA Form 21-686c, Declaration of Status of Dependents, concerning 
his spouse J.  The Veteran provided the requested information in 
February 1996.

In June 2005, the RO notified the Veteran that it planned to 
reduce his compensation benefits effective April 1, 1996, due to 
lack of response from the Veteran concerning his dependents.  The 
RO encouraged the Veteran to complete VA Form 21-686c within 60 
days to prevent a reduction in payment.  

The June 2005 letter from the RO was returned as undeliverable.  
The RO also contacted the Veteran's bank in an attempt to obtain 
this information, but received no response.

In September 2005, the RO sent a letter to the same address, 
implementing the proposed reduction, effective April 1, 1996, and 
informing the Veteran this action would create an overpayment of 
benefits.  An October 2005 letter from the Debt Management Center 
notified the Veteran that an overpayment had been created.

On February 16, 2006, the Veteran filed a VA Form 21-686c which 
indicated that he married A. on October 1, 2000.  This was 
accompanied by a copy of the Veteran's divorce decree from J. and 
his certificate of marriage to A.  The Veteran listed a new home 
address on the form.

An August 2006 decision awarded additional compensation for the 
Veteran's current spouse, beginning March 1, 2006.  This appeal 
followed.

IV.  Analysis

As noted above, the effective date for payment due to a claimant 
based on dependency shall be the latest of: (1) the "date of 
claim;" (2) the date dependency arises; (3) the effective date 
of the qualifying disability, so long as evidence of dependency 
is received by VA within one year of notification of such rating; 
or (4) the date of commencement of the veteran's award.  38 
C.F.R. § 3.401(b) (2010).  The "date of claim" includes the 
"date of veteran's marriage . . . if the evidence of the event 
is received within 1 year of the event;" otherwise, the "date 
notice is received of the dependent's existence, if evidence is 
received within 1 year of [VA's] request."  Id.  

With respect to (1), the "date of the claim" is February 16, 
2006, the date notice was received of the dependent's existence, 
which was within one year of VA's June 2005 request.  The Board 
notes that while later correspondence from the RO indicates that 
the Veteran's Form 21-686c was received on February 10, 2006, 
this appears to be a misreading of the date stamp thereon.  In 
any event, this inconsistency does not affect the date 
compensation for the Veteran's spouse was payable, because, as 
previously noted, payment for a dependant commences the first day 
of the month following the effective date of the award.  
Therefore, regardless of whether the Form 21-686c was received on 
February 10 or February 16, 2006, compensation was not payable 
until March 1, 2006.  See 38 C.F.R. § 3.31.
There is no indication that evidence of the Veteran's marriage to 
A. was received within one year of the marriage, or by October 1, 
2001.  In this regard, the Veteran testified that he provided a 
copy of his marriage certificate and claim for additional 
benefits for A. to his vocational rehabilitation counselor in 
November 2000.  He contends that VA either lost or misfiled this 
earlier claim.

The Board has carefully reviewed the Veteran's vocational 
rehabilitation folder.  The records indicate that the Veteran 
reported his divorce from J.  Furthermore, while notes dated in 
July and September 2000 indicate that the Veteran informed his 
counselor he was planning to get married in October 2000, there 
is no indication that he provided evidence that the marriage had 
in fact taken place until he filed the VA Form 21-686c in 
February 2006.  

With regard to the Veteran's contention that VA either lost or 
misfiled his November 2000 claim, there is a presumption of 
regularity under which it is presumed that government officials 
"have properly discharged their official duties."  See United 
States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. 
Ct. 1 (1926).  In Ashley v. Derwinski, 2 Vet. App. 307, 308-309 
(1992), the Court found that the presumption of regularity 
applied to VA.  The Court found that the presumption of 
regularity supports the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties.  See 
Mason v. Brown, 8 Vet. App. 44, 53-55 (1995); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  Thus, absent clear evidence 
to the contrary, it is presumed that if the Veteran had in fact 
filed a claim to add a spouse as a dependent in November 2000, or 
provided proof of his marriage at that time, this would be 
reflected in his claim folder and his claim would have been 
processed as of that date.  The Board finds that without any 
supporting evidence, the Veteran's contention that his vocational 
rehabilitation counselor failed to file his November 2000 VA Form 
21-686c does not serve to rebut the presumption of administrative 
regularity.  Indeed, the Veteran conceded that he did not receive 
any confirmation that his November 2000 claim adding A. as a 
dependent had been received.  See the August 2009 hearing 
transcript, page 4.  

The Board acknowledges the Veteran's frustration that the RO did 
not send the June 2005 and October 2005 correspondences 
concerning his dependency status to his correct mailing address.  
However, the fact that the June and October 2005 notices were 
sent to the incorrect address is moot, as he still submitted VA 
Form 21-686c within one year of the date of those mailings.  
Therefore, the "date of the claim" under 38 C.F.R. § 3.401(b) 
could not be earlier than February 10, 2006, absent evidence of 
an earlier Form 21-686c, which is not demonstrated in this case.

With respect to (2), the date dependency arose is February 16, 
2006, when the Veteran submitted his certificate of marriage to 
A.  See 38 C.F.R. § 3.205(a)(4) (2010).  

With respect to (3), the effective date of the Veteran's 30 
percent award was July 1, 1995.  However, evidence of A.'s 
dependency within one year of notification of this rating on 
January 25, 1996, was an impossibility, since they were not 
married until 2000.  Element (3) is therefore inapplicable to the 
instant appeal.

With respect to (4), the commencement of the Veteran's award was 
July 1, 1995.

February 16, 2006, is the latest of these dates, and therefore an 
earlier effective date for additional compensation for the 
Veteran's current spouse is not available.  

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he was married to A. for years prior 
to the current effective date and should be compensated 
therefore.  However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  As explained above, the Board has 
decided this case based on the law and regulations. 

In summary, based on the evidence of record, the Board finds the 
preponderance of the evidence is against the claim of entitlement 
to an effective date earlier than February 10, 2006 for 
additional compensation for the Veteran's spouse.  The benefit 
sought on appeal is accordingly denied.

ORDER

An effective date prior to February 10, 2006, for additional 
compensation for the Veteran's spouse is denied.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


